                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

In re:                                             )   Case No. 20-60943
                                                   )
MARK A. SPECK II,                                  )   Chapter 7
                                                   )
                       Debtor.                     )   Judge Russ Kendig
                                                   )
                                                   )
                                                   )   300 Harker Street, Mansfield
                                                   )   Richland County, Ohio
                                                   )   PPN # 027-04-083-06-000



                       NOTICE OF MOTION FOR RELIEF FROM STAY
                                 AND ABANDONMENT
                          BY RICHLAND COUNTY TREASURER


         RICHLAND COUNTY TREASURER has filed papers with the court to obtain relief

from the automatic stay imposed in the above captioned case and abandonment with respect to the

property situated at 300 Harker Street, Mansfield, Richland County, Ohio, identified by

permanent parcel number 027-04-083-06-000. The preliminary hearing on this Motion, if any is

required, is set for 9:30 AM, July 15, 2020 at the United States Bankruptcy Court, Ralph Regula

U.S. Courthouse, 401 McKinley Ave SW., Canton, OH 44707.

         Your rights may be affected. You should read these papers carefully and discuss them with

your attorney, if you have one in this bankruptcy case. (If you do not have any attorney, you may

wish to consult one.

         If you do not want the court to grant relief from the automatic stay imposed in the above

captioned case and abandonment with respect to the property situated at 300 Harker Street,

Mansfield, Richland County, Ohio, identified by permanent parcel number 027-04-083-06-000, or

if you want the court to consider your views on the motion, then on or before July 8, 2020, you or

your attorney must file with the court a written response stating with particularity the basis for your


                                                  1

 20-60943-rk      Doc 10     FILED 06/11/20       ENTERED 06/11/20 08:55:49             Page 1 of 3
objection or opposition:

       Clerk of Courts
       U.S. Bankruptcy Court
       401 McKinley Ave SW
       Canton, Ohio 44702
       Attorneys must file a response via the court’s ECF/CM interface.

If you mail your request or response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.

You must also send a copy to:

       Jonathon C. Elgin
       38 S Park St. 2nd Floor
       Mansfield, OH 44902
       jcelgin@richlandcountyoh.us
       Attorney for Creditor Richland Co. Treasurer

       Josiah L. Mason
       153 W Main Street
       P.O. Box 345
       Ashland, OH 44805-2219
       Chapter 7 Trustee

If you have not already been served with a copy of the Motion, you may obtain a copy of the
Bankruptcy Court Clerk’s office, through the Bankruptcy Court’s PACER system, or by contacting
the Attorney for Richland County Treasurer, who can be reached at the address above or via
phone at 419-774-5676. If you or your attorney do not take these steps, the court may decide that
you do not oppose the relief sought in the motion or objection and may enter an order granting
that relief.

Dated June 11, 2020
                                                      /s/Jonathon C. Elgin
                                                      Jonathon C. Elgin (0096390)
                                                      Assistant Prosecuting Attorney
                                                      Richland County Prosecutor’s Office
                                                      38 South Park Street, Second Floor
                                                      Mansfield, OH 44902
                                                      419-774-5676
                                                      jcelgin@richlandcountyoh.us
                                                      Attorney for Movant




                                                  2

 20-60943-rk      Doc 10     FILED 06/11/20       ENTERED 06/11/20 08:55:49            Page 2 of 3
                                  CERTIFICATE OF SERVICE

The undersigned certifies that on June 11, 2020, a true and correct copy of the foregoing
NOTICE OF MOTION BY RICHLAND COUNTY TREASURER was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:


       R. Joshua Brown, Attorney for Debtor Mark A. Speck II at bk.joshbrown@gmail.com

       Josiah L. Mason, Chapter 7 Trustee, at jlmasontrustee@joemasonlaw.com

and by regular U.S. mail, postage prepaid, to:

       Mark A. Speck II
       325 Marcus St.
       Mansfield, OH 44903
       Debtor

       Douglas M. Morehart
       Saull Law Offices, LLC
       106 S. Sandusky Ave.
       Upper Sandusky, OH 43351
       Attorney for Creditor Larry D. Noggle (Courtesy Copy)


                                                      /s/ Jonathon C. Elgin__________
                                                      Jonathon C. Elgin (0096390)




                                                 3

 20-60943-rk     Doc 10     FILED 06/11/20       ENTERED 06/11/20 08:55:49            Page 3 of 3
